15-23007-rdd        Doc 4236        Filed 11/05/18 Entered 11/05/18 15:42:29                     Main Document
                                                  Pg 1 of 2


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re:                                                         :       Chapter 11
                                                                :
 THE GREAT ATLANTIC                                             :
   & PACIFIC TEA CO., et al,                                    :       Case No. 15-23007 (RDD)
                                                                :
                   Debtors.1                                    :       (Jointly Administered)
 ---------------------------------------------------------------x


                            SUPPLEMENTAL DECLARATION OF
                        DAVID MACGREEVEY OF ZOLFO COOPER, LLC

         Pursuant to 28 U.S.C. § 1746, I, David MacGreevey, state under penalty of perjury, that:

         1.       I am an authorized representative of Zolfo Cooper, LLC (“Zolfo Cooper”)2, which

 has a place of business at 909 Third Avenue, 30th Floor, New York, New York 10022.

         2.       Except as otherwise noted, I have personal knowledge of the matters set forth herein

 and, if called as a witness, would testify competently thereto.

         3.       I submit this supplemental declaration to supplement the disclosures that were

 included in my original declaration dated August 17, 2015 (the “Declaration”) [ECF No. 677] filed

 in support of the Application of the Official Committee of Unsecured Creditors of the Great

 Atlantic & Pacific Tea Company, Inc. for Entry of an Order Authorizing the Employment and

 Retention of Zolfo Cooper as its Financial Advisor and Bankruptcy Consultant, nunc pro tunc to

 July 24, 2015, dated August 26, 2015 [ECF No. 677].



 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: 2008 Broadway, Inc. (0986); The Great Atlantic & Pacific Tea Company, Inc. (0974); A&P
 Live Better, LLC (0799); A&P Real Property, LLC (0973); APW Supermarket Corporation (7132); APW
 Supermarkets, Inc. (9509); Borman’s, Inc. (9761); Delaware County Dairies, Inc. (7090); Food Basics, Inc. (1210);
 Kwik Save, Inc. (8636); McLean Avenue Plaza Corp. (5227); Montvale Holdings, Inc. (6664); Montvale-Para
 Holdings, Inc. (2947); Onpoint, Inc. (6589); Pathmark Stores, Inc. (9612); Plainbridge LLC (5965); Shopwell, Inc.
 (3304); Super Fresh Food Markets, Inc. (2491); The Old Wine Emporium of Westport, Inc. (0724); Tradewell Foods
 of Conn., Inc. (5748); and Waldbaum, Inc. (8599). The location of the Debtors’ corporate headquarters is Two
 Paragon Drive, Montvale, New Jersey 07645.
 2
   Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Application.
                                                          -1-
15-23007-rdd     Doc 4236      Filed 11/05/18 Entered 11/05/18 15:42:29           Main Document
                                             Pg 2 of 2


        4.      On November 1, 2018, AlixPartners, LLP (“AlixPartners”), a global consulting

 firm headquartered in New York, acquired all of the membership interests of ZC Holdings, LLC

 (“ZC Holdings”) and its subsidiaries, including Zolfo Cooper, LLC (“Zolfo Cooper”).          Zolfo

 Cooper will continue to provide services to the Committee on this matter as Zolfo Cooper,

 operating as a subsidiary of AlixPartners.

        5.      In light of this acquisition, AlixPartners and its subsidiaries and affiliates, will

 promptly perform a search to determine connections with parties in interest in this case, pursuant

 to Bankruptcy Rule 2014(a).      Zolfo Cooper will then file a supplemental affidavit further

 disclosing any such relationships.

        6.      It is expected that services will continue to be performed by Zolfo Cooper under

 this engagement retention through to the completion.

        I declare under penalty of perjury pursuant to 28 U.S.C. §1746 that the foregoing is true

 and correct.

 Dated: November 1, 2018                      Zolfo Cooper, LLC



                                               Authorized Representative




                                                -2-
